

EXHIBIT 10.08
Verint Systems Inc.
Stock Bonus Program
Originally Adopted: September 1, 2011
Revised: March 22, 2018


This document outlines the Verint Systems Inc. Stock Bonus Program (the “Stock
Bonus Program”), under which participating employees are eligible to receive a
portion of their earned bonus otherwise payable in cash in shares of Verint
common stock.


Eligibility: The Stock Bonus Program is only being offered to selected employees
at the discretion of management, and may include employees on pre-established
bonus plans and/or employees eligible to receive discretionary cash bonuses
(discretionary bonus plans). For the avoidance of doubt, in the case of
discretionary cash bonuses, it is solely in management’s discretion whether or
not such bonuses are eligible to be included in the Stock Bonus Program.


Executive officers may participate in the program, subject to the approval of
the Company’s Board of Directors (the “Board”), and subject to a one year
vesting period (measured from the Value Date), solely with respect to the shares
issued over and above the number that would have been issued if the officer had
purchased the shares at market price on the Value Date (the “Incentive Shares”).


Summary: The program will allow eligible employees to make an election to
receive a specified portion of their earned annual bonus payout (otherwise
payable in cash) in the form of shares of Verint common stock.


Management will have discretion as to whether or not eligible employees on
discretionary bonus plans will be required to make an election. In the event an
election is not made, management will have discretion to pay up to 75% of an
employee’s earned discretionary bonus (otherwise payable in cash) in shares of
Verint common stock.


The percentage elected by an employee (or designated by management, in the case
of employees on discretionary plans) is referred to herein as the “Election
Percentage”.


If a participating employee changes to a non-bonus role after enrolling (or
being enrolled) in the program for a given program year, the Election Percentage
will apply to any bonus earned by the employee prior to such change in role,
with the timing of the share delivery to be in accordance with the other terms
and conditions of this document.


Incentive: As an incentive to participate in the program (including for eligible
employees who do not make an election), the stock price at which an employee’s
bonus payout will be converted into shares of Verint common stock will be at a
discount to market price (as described below). The discount will be established
by the Board on a year by year basis in conjunction with its annual funding
decision (as described below). The discount may fluctuate from year to year (the
discount for a given year, expressed as a percentage, the “Program Year
Discount”) and will be reflected on the enrollment forms for each program year
and also communicated to participating employees who do not make an election.


Funding: Each year, the Board will consider an allocation of shares of Verint
common stock to fund the Stock Bonus Program. This allocation may fluctuate from
year to year and in some years may be zero. As a result, the availability of the
program in any given year is subject to the Board’s decision to fund the
program.


Maximum Number of Shares: In addition to (and subject to) the Board’s decision
to fund the program in a given year, the Board will also establish a maximum
number of shares that are permitted to be delivered to participants in the
program for that year (the “Share Cap”). As a result, the Company reserves the
right to reduce the number of shares delivered to each participant in order to
remain under the Share Cap, notwithstanding a participant’s Election Percentage.
The Company will determine the manner in which the Share Cap is applied, if
needed.






--------------------------------------------------------------------------------




Any amounts due to a participant that are not paid in shares due to the Board’s
decision not to fund the program or due to the Share Cap will instead be paid in
cash at the original cash amount.1 


Process: Prior to the scheduled delivery date of the shares, the HR and/or
Finance departments will determine the amount of earned bonus available to be
converted into shares for each participant based on the participant’s Election
Percentage. The number of shares to be delivered to the participant will be
calculated on the “Value Date” using the Company’s discounted stock price as of
the Value Date (rounded down to the nearest whole share.


•
The scheduled delivery date will be specified on the enrollment form for the
program year and is subject to change by the Company. Please note that the
scheduled delivery date may be different from (earlier or later than) the date
that cash bonuses are paid in such year. The scheduled delivery date will also
be communicated to participating employees who do not make an election.



•
The Value Date will be the 5th trading day prior to the scheduled delivery date
and will be specified on the enrollment form for the program year (subject to
change). The Value Date will also be communicated to participating employees who
do not make an election.



•
The discounted stock price to be used for the conversion described above on the
Value Date will be the average of the closing prices of Verint’s common stock
over the five trading days preceding the Value Date, minus the Program Year
Discount.



•
Subject to the requirements of local law and any other written agreement that
may exist between the participant and Verint:2 (1) the participant must be
employed by Verint Systems Inc. or a subsidiary thereof on the Value Date to be
eligible to receive the shares scheduled to be delivered on the delivery date
and (2) executive officers must be employed by Verint Systems Inc. or a
subsidiary thereof on the vesting date to be eligible to receive the Incentive
Shares. Notwithstanding the foregoing, if a participant is terminated without
cause between the date the participant receives his or her cash bonus for the
program year (generally in April or May) and the Value Date (generally in June
or July), the Company will pay the participant the unpaid portion of his or her
bonus in cash at the original cash amount.3



Enrollment and Elections: Eligible employees (other than eligible employees on
discretionary bonus plans who do not make an election) wishing to participate in
the Stock Bonus Program must complete and return the enrollment form for the
program year (which will be provided to eligible employees) to the Equity
Administration team by the deadline specified in the enrollment form, pursuant
to the instructions on the enrollment form. Eligible employees (other than
eligible employees on discretionary bonus plans who do not make an election) who
do not return the enrollment form by the specified deadline will not be enrolled
for that program year. Enrollment in the program will be done on a year by year
basis and each year will require the completion of a separate enrollment form.
Employees may not enroll in the program while subject to a trading blackout.
Please note that once enrolled in the program for a particular year,
participants may not cancel their enrollment or change their Election Percentage
for that year (unless the Company elects to re-open the enrollment window to
permit changes to the Election Percentages).


The Company may, at its option, choose to provide for multiple enrollment
windows during the course of the year based on the number of shares available,
however, employees who submit their enrollment forms during the first enrollment
window of the year will generally be given priority with respect to the Share
Cap in the event the Company chooses to offer subsequent enrollment windows.


________________________________


1 This provision is not applicable to UK and Hong Kong employees. Please see the
Country Specific Addenda below.
2 The preceding clause is not applicable to UK and Hong Kong employees. Please
see the Country Specific Addenda below.
3 This provision is not applicable to UK and Hong Kong employees. Please see the
Country Specific Addenda below.






--------------------------------------------------------------------------------




In some countries, participants other than executive officers will be required
as part of the enrollment form to make an irrevocable election about whether
they prefer, in the event they are subject to a trading blackout on the Value
Date, to receive the shares as scheduled or to revert to their original cash
payment. If the enrollment form does not provide for such an election, or for
executive officers, subject to the other terms and conditions of the program,
the participant will receive the shares as scheduled irrespective of any trading
blackout.


Eligible employees on discretionary bonus plans who do not make an election will
not receive an enrollment form. Other than for any such employees in the UK or
Hong Kong (who will, subject to the other terms and conditions of the program,
continue to receive shares as scheduled), such employees will automatically
revert to their original cash payment in the event they are subject to a trading
blackout on the Value Date.


Delivery and Taxes: Shares will be delivered to participants’ E*TRADE accounts
on or about the scheduled delivery date (or following the applicable vesting
date, in the case of Incentive Shares for executive officers), subject to
satisfaction of applicable withholding taxes, if any. An account will be
established at E*TRADE for participants who do not already have an account.


For employees subject to withholding taxes upon delivery of stock, the Company
will automatically issue a net number of shares to participants following (i)
the sale of the required number of shares on the participants’ behalf for
employees who are not in blackout at such time or (ii) the withholding of the
required number of shares from employees who are in blackout at such time. There
is no other option for paying withholding taxes under this program in connection
with the delivery of shares. Withholding taxes, if any, will be calculated based
on the closing price of the Company’s common stock on the Value Date.


All shares will be issued under the Company’s Amended and Restated 2015
Long-Term Stock Incentive Plan (the “2015 Plan”), or a successor plan if
applicable, and will be subject to the terms and conditions thereof, including
the administrative provisions thereunder, as applicable. A copy of the 2015 Plan
and related S-8 prospectus is available in the library on E*trade.com or upon
request from the Equity Administration team. Consistent with the Company’s
Insider Trading Policy, participants who are subject to a trading blackout at
the time the shares are delivered will not be able to sell such shares until the
blackout has been lifted.


Other Terms and Conditions: Enrollment in the Stock Bonus Program is not a
guaranty of eligibility for the program in a subsequent year or a guaranty of
future employment. A participant’s right to receive a payment in shares under
this program is subject to the terms and conditions of the participant’s bonus
plan and/or employment agreement, if any, and the requirement that the
participant be employed by Verint Systems Inc. or a subsidiary thereof on the
Value Date and/or vesting date (as applicable). Subject to the requirements of
local law and any other written agreement that may exist between the participant
and Verint,4 participants who terminate their employment prior to the Value Date
(or vesting date, if applicable) for any reason will forfeit any shares or cash
payment otherwise payable hereunder on the corresponding delivery date or
vesting date (if applicable). Notwithstanding the foregoing, as noted above, if
a participant is terminated without cause between the date the participant
receives his or her cash bonus for the program year (generally in April or May)
and the Value Date (generally in June or July), the Company will pay the
participant the unpaid portion of his or her bonus in cash at the original cash
amount.5 


The Company and employee hereby acknowledge that each has requested that the
present document be drafted in the English language. Les parties reconnaissent
avoir requis que le présent document soit rédigé en anglais.








________________________________


4 The preceding clause is not applicable to UK and Hong Kong employees. Please
see the Country Specific Addenda below.
5 This provision is not applicable to UK and Hong Kong employees. Please see the
Country Specific Addenda below.






--------------------------------------------------------------------------------




Country-Specific Addenda – applicable to UK and Hong Kong employees only


In order to enroll in the Stock Bonus Program, employees in the UK and Hong Kong
will be required to waive their right to receive the portion of their bonus that
they wish to receive in stock. This waiver is included in the UK and Hong Kong
enrollment form.


It will be solely at the Board or Company’s discretion whether or not to (1)
accept an employee’s application to waive the applicable portion of his or her
bonus and pay it in stock and (2) pay any portion of the waived amount in cash
if there is an insufficient share pool available due to the Board’s decision not
to fund the program or due to the Share Cap.


WA R N I N G


The contents of this document have not been reviewed by any regulatory authority
in Hong Kong. You are advised to exercise caution in relation to the offer. If
you are in any doubt about any of the contents of this document, you should
obtain independent professional advice.




































--------------------------------------------------------------------------------





Verint Systems Inc.
Stock Bonus Program
Enrollment Form


Program Year: FYE January 31, 2019
Value Date: June 14, 2019
Scheduled Delivery Date: June 21, 2019
Vesting Date (for executive officers only): One year anniversary of the Value
Date
Enrollment Deadline: April 13, 2018
Program Year Discount: 15%


Subject to the terms and conditions of the Verint Systems Inc. Stock Bonus
Program, in connection with the payment of my earned annual bonus for the
program year indicated above, I choose to participate in the Stock Bonus Program
and to receive the following portion of my annual bonus payout (otherwise
payable in cash) in shares of Verint common stock:

o 25% of my bonus payout

o 50% of my bonus payout

o 75% of my bonus payout


For employees other than executive officers:
In the event I am subject to a Verint trading blackout on the Value Date, I
elect:

o To receive my shares as scheduled. I understand that I will be required to
hold these shares until such trading blackout is lifted.

o To revert to my original cash bonus.


I understand that the availability of the program in any given year is subject
to the Board’s decision to fund the program and a cap on the maximum number of
shares that may be delivered to participants in the program for such year. As a
result, the Company reserves the right to reduce or eliminate the number of
shares delivered to me based on the Board’s funding decision and/or in order to
remain under such Share Cap.


Any amounts due to me that are not paid in shares due to the Board’s decision
not to fund the program or due to the Share Cap will instead be paid in cash (at
the original cash amount).


Enrollment in the Stock Bonus Program is not a guaranty of eligibility for the
program in a subsequent year or a guaranty of future employment. I understand
that my right to receive a payment in shares under this program is subject to
the terms and conditions of my bonus plan and/or employment agreement, if any,
and the requirement that I be employed by Verint Systems Inc. or a subsidiary
thereof on the Value Date (or vesting date, if applicable). Subject to the
requirements of local law and any other written agreement that may exist between
me and Verint, if my employment is terminated prior to the Value Date (or
vesting date, if applicable) for any reason, I will forfeit any shares or cash
payment otherwise payable to me hereunder on the corresponding delivery date or
vesting date (if applicable). Notwithstanding the foregoing, if I am terminated
without cause between the date I receive my cash bonus for the program year and
the Value Date, I understand I will receive the unpaid portion of my bonus in
cash at the original cash amount. Defined terms are contained in the Stock Bonus
Program document.


The parties hereby acknowledge that they have requested that the present
document be drafted in the English language. Les parties reconnaissent avoir
requis que le présent document soit rédigé en anglais.


Signature:____________________
Name: ______________________




--------------------------------------------------------------------------------




Date: _______________________


If you wish to participate in the Stock Bonus Plan, you must return this
completed and signed form by scanning and emailing to
equity_assistance@verint.com by the enrollment deadline specified above.






--------------------------------------------------------------------------------






Verint Systems Inc.
Stock Bonus Program
UK and Hong Kong Employee - Enrollment Form


Program Year: FYE January 31, 2019
Value Date: June 14, 2019
Scheduled Delivery Date: June 21, 2019
Vesting Date (for executive officers only): One year anniversary of the Value
Date
Enrollment Deadline: April 13, 2018
Program Year Discount: 15%


Subject to the terms and conditions of the Verint Systems Inc. Stock Bonus
Program, in connection with the payout of my earned annual bonus for the program
year indicated above, I choose to participate in the Stock Bonus Program. I
therefore waive my right to receive the following portion of my earned annual
bonus payout (otherwise payable in cash) and request to instead receive it in
shares of Verint common stock:

o 25% of my bonus payout

o 50% of my bonus payout

o 75% of my bonus payout


I understand that the availability of the program in any given year is subject
to the Board’s decision to fund the program and a cap on the maximum number of
shares that may be delivered to participants in the program for such year. As a
result, the Company reserves the right to reduce or eliminate the number of
shares delivered to me based on the Board’s funding decision and/or in order to
remain under such Share Cap.


I understand that it will be solely at the Board or Company’s discretion whether
or not to accept my application to waive the portion of my bonus indicated above
and pay it in stock and whether to pay any portion of the waived amount in cash
if there is an insufficient share pool available due to the Board or Company’s
decision not to fund the program or due to the Share Cap. I further understand
that if my application is accepted and I am subject to a trading blackout at the
time the shares are delivered, I will not be able to sell such shares until the
blackout has been lifted.


Enrollment in the Stock Bonus Program is not a guaranty of eligibility for the
program in a subsequent year or a guaranty of future employment. I understand
that my right to receive a payment in shares under this program is subject to
the terms and conditions of my bonus plan and/or employment agreement, if any,
and the requirement that I be employed by Verint Systems Inc. or a subsidiary
thereof on the Value Date (or vesting date, if applicable). If my employment is
terminated prior to the Value Date (or vesting date, if applicable) for any
reason, I will forfeit any shares or cash payment otherwise payable to me
hereunder on the corresponding delivery date or vesting date (if applicable).
Defined terms are contained in the Stock Bonus Program document.


Signature:____________________
Name: ______________________
Date: _______________________


If you wish to participate in the Stock Bonus Plan, you must return this
completed and signed form by scanning and emailing to
equity_assistance@verint.com by the enrollment deadline specified above.






